               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                            No. 4:18-CR-00281

                                                      (Judge Brann)
       v.

 JEFFREY G. BOYD,

              Defendant.

                           MEMORANDUM OPINION

                                 FEBRUARY 11, 2019

I.    BACKGROUND

      Defendant, Jeffrey G. Boyd, was indicted on one count of violating 18

U.S.C. § 922(g)(8) for being a person subject to a protective order who travelled in

interstate commerce with a firearm. A date certain trial has been set to commence

March 18, 2019, and the Government and Defendant have both filed cross-motions

in limine.

II.   DISCUSSION

      Motions in limine are threshold motions, those through which courts will

typically deny and defer a ruling until the time of trial (outside of the presence of

the jury), unless the evidence is clearly inadmissible prior to trial. Determinations

on motions in limine are preliminary rulings, those which the Court may adjust

after the evidence has been developed at trial. Although neither the Federal Rules
of Evidence nor the Federal Rules of Civil Procedure expressly acknowledge

motions in limine or provide for their use, “the practice has developed pursuant to

the district court’s inherent authority to manage the course of trials.”1

              The Government’s motion requests that the Court preclude the Defendant

from attacking the predicate order of protection. Defendant is requesting that the

Court preclude the Government from bolstering the order of protection; show that

the order directed Boyd to surrender his firearms; preclude evidence of alleged

threats by Boyd directed at the President and first family; and finally, preclude

evidence probative of Boyd’s mental health.

              First, Defendant is precluded from collaterally attacking the merits of the

protective order. “The overwhelming weight of federal case law precludes a

defendant in a § 922(g)(8) prosecution from mounting a collateral attack on the

merits of the underlying state protective order.”2 As such, the Government’s

motion in limine is granted.

              Second, the Government will be precluded from presenting evidence as to

the events that precipitated the entry of the protective order. “Indeed, it would be

highly prejudicial to delve into the allegations of the complaining witness or the


                                                            
1
       Luce v. United States, 469 U.S. 38, 31 n.4 (1985).
2
       United States v. Myers, 581 F. App’x 171, 174 (4th Cir. 2014) quoting United States v. Reese,
       627 F.3d 792, 804–05 (10th Cir.2010). See also, United States v. Hicks, 389 F.3d 514 (5th
       Cir.2004), United States v. Cline, 362 F.3d 343, 349 (6th Cir. 2004).


                                                               - 2 - 
Defendant's version of the events.”3 “This federal trial is not about what happened

to prompt the no-contact order, only the consequences arising from its

implementation.”4 However, the scope of the protective order and the notice to the

Defendant are relevant as to the elements of the offense charged, but the

Government has acknowledged that the document (the protective order) speaks for

itself. Thus, the protective order itself is admissible, even though the events

leading up to its issuance are not. Defendant’s motion is granted to this extent.

              Third, the Government will be permitted to present the entire protective

order document, including the firearm surrender provision term. The surrender

provision is relevant under Federal Rule of Evidence 401 and its probative value is

not substantially outweighed by unfair prejudice, or confusing or misleading the

jury under Federal Rule of Evidence 403. However, in accordance with Federal

Rule of Evidence 105, counsel may request a limiting instruction.

              Fourth, the witnesses will be permitted to testify as to the alleged threats to

President Trump. The evidence, ‘completes the story,’ and “can be accomplished

without circumventing Rule 404(b).”5




                                                            
3
       United States v. Mailoto, No. 2:17-CR-0148-TOR, 2018 WL 2090195, at *3 (E.D. Wash. May
       4, 2018).
4
       Id.
5
       United States v. Green, 617 F.3d 233, 247 (3d Cir. 2010).


                                                               - 3 - 
       Rule 404(b)(1) states that “evidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Rule 404(b)(2) goes

on to state:

              This evidence may be admissible for another purpose, such as proving
              motive, opportunity, intent, preparation, plan, knowledge, identity,
              absence of mistake, or lack of accident. On request by a defendant in a
              criminal case, the prosecutor must: (A) provide reasonable notice of the
              general nature of any such evidence that the prosecutor intends to offer
              at trial; and (B ) do so before trial - or during trial if the court, for good
              cause, excuses lack of pretrial notice.

              The notes to the rule state that “no mechanical solution is offered.”6

Furthermore, “the determination must be made whether the danger of undue

prejudice outweighs the probative value of the evidence in view of the availability

of other means of proof and other facts appropriate for making decision of this

kind under Rule 403.”7 The admissibility of evidence of uncharged criminal

activity is limited only by rule governing unduly prejudicial evidence and is not

subject to the limiting requirements of the rule governing admission of other crime

evidence.8




                                                            
6
       Fed. R. Evid. Ann. 404(b) notes.
7
       Id.
8
       See U.S. v. Gilmer, 534 F.3d 696 (7th Cir. 2008).


                                                               - 4 - 
              “Rule 404(b) is a rule of inclusion rather than exclusion.”9 “Although the

first sentence of Rule 404(b) is framed restrictively, the rule itself is quite

permissive, prohibiting the admission of other crimes evidence in but one

circumstance—for the purpose of proving that a person's actions conformed to his

character.”10 “The purpose of Rule 404(b) is “simply to keep from the jury

evidence that the defendant is prone to commit crimes or is otherwise a bad person,

implying that the jury needn’t worry overmuch about the strength of the

government’s evidence.”11

              “To be admissible under Rule 404(b), evidence of uncharged crimes or

wrongs must (1) have a proper evidentiary purpose; (2) be relevant; (3) satisfy

Rule 403; and (4) be accompanied by a limiting instruction (where requested)

about the purpose for which the jury may consider it.”12 “A proper purpose is one

that is “probative of a material issue other than character.”13 “The evidence must

fit ‘into a chain of logical inferences, no link of which may be the inference that

the defendant has the propensity to commit the crime charged.’”14 “One proper



                                                            
9
       U.S. v. Bowie, 232 F.3d 923, 929 (D.C. Cir. 2000).
10
       Id. at 929-30 (internal citations omitted).
11
       Green, 617 F.3d at 249.
12
       Green, 617 F.3d at 249 citing United States v. Butch, 256 F.3d 171, 175 (3d Cir.2001).
13
       Id. at 250 citing Huddleston v. U.S., 485 U.S. 681, 686 (1988).
14
       Id. citing U.S. v. Himmelwright, 42 F.3d 777, 782 (3d Cir.1994).


                                                               - 5 - 
purpose under Rule 404(b) is supplying helpful background information to the

finder of fact.”15

              I find that the evidence here is admissible for this purpose. Testimony as to

the alleged threats explains why the complainant, Kathryn Kelchner, went to the

police, and it further explains one of the reasons officers went in search of Boyd.

The United States Court of Appeals for the Third Circuit recognized in United

States v. Green that Rule 404(b) applies to more than just a Defendant. “[Rule

404(b)] does not specify that evidence is only admissible to prove the defendant’s

motive, opportunity, or intent.”16 The Green Court cited to UC Davis School of

Law Professor Edward J. Imwinkelried in stating that “other crimes evidence may

be admissible ‘to explain the conduct of the police, ... the victim, an informer, a

government witness, or the defendant.’ ”17

              A discussion of Rule 404(b) is incomplete without a contemporaneous

examination of Rules 402 and 403. The Court may still exclude the evidence on the

basis that it is “unfairly prejudicial, cumulative or the like, its relevance

notwithstanding.”18 The evidence is relevant for the same reason that it is probative

– it explains Kelchner’s and the troopers’ actions. Its probative value is not

                                                            
15
       Id.
16
       Id. (internal citation omitted) (emphasis in original).
17
       Id. citing Edward J. Imwinkelried, UNCHARGED MISCONDUCT EVIDENCE § 6:12 (2009).
18
     Old Chief v. U.S., 519 U.S. 172, 179, 117 S.Ct. 644, 136 L.Ed.2d 574 (1997).


                                                               - 6 - 
substantially outweighed by the danger of unfair prejudice, focusing the issues, or

misleading the jury. Counsel may, of course, request a limiting instruction here.

              Finally, the Government has indicated that it “does not intent to introduce

direct evidence of the defendant’s mental health at trial,”19 and will be precluded

from doing so. However, the Government goes on to state that the Defendant’s

own statements should be admitted because they are “relevant to the crime

charged, they provide context [to] the female witness’s initial concern, they are not

overly prejudicial, and there is no legal reason to suppress them.”20                   Boyd’s

statements are indeed “admissible as admissions by a party-opponent under

Fed.R.Evid. 801(d)(2)(A).”21

III.          CONCLUSION

              The Government’s motion will be granted. Defendant’s motion will be

granted in part and denied in part.

              An appropriate Order follows.



                                                                        BY THE COURT:



                                                            
19
       ECF No. 70 at 12.
20
       Id.
21
       United States v. Porter, 544 F.2d 936, 938 (8th Cir. 1976); See also United States v. Battles,
       514 F. App’x 242, 250 (3d Cir. 2013) and see United States v. Waters, 138 F. App’x 460, 462
       (3d Cir. 2005).


                                                               - 7 - 
         s/ Matthew W. Brann
         Matthew W. Brann
         United States District Judge




- 8 - 
